DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 09, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US pub. No. 20170242587) in view of Sarafijanovic et al. (US Pub. No. 20170052706).

With respect to claim 1, Blaum et al. teaches a method for archiving small objects in a performance- and cost-efficient manner, the method comprising: 
receiving a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 

storing the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).  Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Sarafijanovic et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (“creating disk file index nodes (inodes) and associating those with tape data,” See Paragraph 41); and

migrating the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media (“migrating data from disk to tape or recalling data from tape to disk, but may also include operations such as reconciling metadata stored on tape to make it consistent with disk file metadata, reclaiming the unusable space of a tape cartridge that contains deleted, i.e., unreferenced data by moving only the referenced data to another tape cartridge and formatting the original tape cartridge as empty, importing a tape cartridge by creating disk file index nodes (inodes) and associating those with tape data, exporting a tape cartridge or a pool of tape cartridges with previously migrated data therefrom, exporting specified disk data on newly written tape cartridges, etc,” See Paragraph 41). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Sarafijanovic et al. (efficient access to and management of data and resources in a tiered data storage system) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Sarafijanovic et al. Paragraphs 1-8.  In addition, both references 

The Blaum et al. reference as modified by Sarafijanovic et al. teaches all the limitations of claim 1.  Regarding claim 2, Blaum et al. teaches the method of claim 1, wherein the selected files are associated with objects in a container (See Pargraph 49 “container”). 

The Blaum et al. reference as modified by Sarafijanovic et al. teaches all the limitations of claim 1.  Regarding claim 3, Sarafijanovic et al. teaches the method of claim 1, wherein the selected files are at least one of: 
files that were created at or near the same time (Paragraph 39 teaches satisfying maximum and/or average request response time and a good utilization of drives are achieved, e.g., it is desirable to store the data on tape in a standard tape file system format and have individual access to each file, which may result in a very high rate of individual file requests in the system that are dispatched to the tape drives fast enough to achieve an acceptable drive bandwidth utilization); and 

files that are likely to be accessed at or near the same time (Paragraph 39 teaches satisfying maximum and/or average request response time and a good utilization of drives are achieved, e.g., it is desirable to store the data on tape in a standard tape file system format and have individual access to each file, which may result in a very high rate of individual file requests in the system that are dispatched to the tape drives fast enough to achieve an acceptable drive bandwidth utilization).


The Blaum et al. reference as modified by Sarafijanovic et al. teaches all the limitations of claim 1.  Regarding claim 4, Blaum et al. teaches the method of claim 1, further comprising storing, in at least one of the aggregation file and a location external to the aggregation file, a mapping indicating positions of the selected files within the aggregation file (See Paragraph 54 “Persistent Map 612 to track the location of the segment in permanent storage 634, 636”). 

	With respect to claim 8, Blaum et al. teaches a computer program product for archiving small objects in a performance- and cost-efficient manner, the computer program product comprising a computer-readable medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
receive a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 
combine selected files of the plurality of files into an aggregation file (See Paragraph 51 “Object Aggregator 616 combines large numbers of small objects into large cache lines known as segments”); 
store the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).   Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Sarafijanovic et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (“creating disk file index nodes (inodes) and associating those with tape data,” See Paragraph 41); and

migrating the ageregate-ageregation file to high-latency storage media_while leaving the single inode representing the aggregation file on the low-latency storage media (“migrating data from disk to tape or recalling data from tape to disk, but may also include operations such as reconciling metadata stored on tape to make it consistent with disk file metadata, reclaiming the unusable space of a tape cartridge that contains deleted, i.e., unreferenced data by moving only the referenced data to another tape cartridge and formatting the original tape cartridge as empty, importing a tape cartridge by creating disk file index nodes (inodes) and associating those with tape data, exporting a tape cartridge or a pool of tape cartridges with previously migrated data therefrom, exporting specified disk data on newly written tape cartridges, etc,” See Paragraph 41). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Sarafijanovic et al. (efficient access to and management of data and resources in a tiered data storage system) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Sarafijanovic et al. Paragraphs 1-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.


With respect to claim 15, Blaum et al. teaches a system for archiving small objects in a performance- and cost-efficient manner, the system comprising: 
at least one processor (See Paragraph 39 “processor”); 
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: 
receive a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 
combine selected files of the plurality of files into an aggregation file (See Paragraph 51 “Object Aggregator 616 combines large numbers of small objects into large cache lines known as segments”); 
store the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).  Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Sarafijanovic et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (“creating disk file index nodes (inodes) and associating those with tape data,” See Paragraph 41); and

migrating the ageregate-ageregation file to high-latency storage media_while leaving the single inode representing the aggregation file on the low-latency storage media (“migrating data from disk to tape or recalling data from tape to disk, but may also include operations such as reconciling metadata stored on tape to make it consistent with disk file metadata, reclaiming the unusable space of a tape cartridge that contains deleted, i.e., unreferenced data by moving only the referenced data to another tape cartridge and formatting the original tape cartridge as empty, importing a tape cartridge by creating disk file index nodes (inodes) and associating those with tape data, exporting a tape cartridge or a pool of tape cartridges with previously migrated data therefrom, exporting specified disk data on newly written tape cartridges, etc,” See Paragraph 41). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Sarafijanovic et al. (efficient access to and management of data and resources in a tiered data storage system) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Sarafijanovic et al. Paragraphs 1-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.


Claim 5-6, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US pub. No. 20170242587) and Sarafijanovic et al. (US Pub. No. 20170052706) in view of Basham et al. (US Pub. No. 20180341665).

The Blaum et al. reference as modified by Sarafijanovic et al. teaches all the limitations of claim 1.  Regarding claim 5, Blaum et al. as modified by Sarafijanovic et al. does not disclose recalling the aggregation file from the high-latency storage media.
However, Basham et al. teaches the method of claim 1, further comprising recalling the aggregation file from the high-latency storage media (See Paragraph 39 “The multiple storage nodes may for instance be high-latency storage devices such as tape drives. Using the buffer may then provide in a way to efficiently temporarily store the data on a low-latency system and then periodically store it to the low-latency storage nodes. The use of the storage buffer may also be an efficient way of grouping together containers using the second parameterization value”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) and Sarafijanovic et al. (efficient access to and management of data and resources in a tiered data storage system) with Basham et al. (data object storage) to include recalling the aggregation file from the high-latency storage media.  This would have facilitated improved efficiency.  See Basham et al. Paragraphs 2-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

The Blaum et al. reference as modified by Sarafijanovic et al. and Basham et al. teaches all the limitations of claim 5.  Regarding claim 6, Basham et al. teaches the method of claim 5, further comprising, upon recalling the aggregation file from the high-latency storage media, splitting the aggregation file into the selected files and storing the selected files on the low-latency storage media (See Paragraph 39 “The multiple storage nodes may for instance be high-latency storage devices such as tape drives. Using the buffer may then provide in a way to efficiently temporarily store the data on a low-latency system and then periodically store it to the low-latency storage nodes. The use of the storage buffer may also be an efficient way of grouping together containers using the second parameterization value”). 

The Blaum et al. reference as modified by Sarafijanovic et al. and Basham et al. teaches all the limitations of claim 5.  Regarding claim 7, Sarafijanovic et al. teaches the method of claim 5, further comprising, upon recalling the aggregation file from the high-latency storage media, replacing, on the low-latency storage media, the single inode with the individual inodes associated with the selected files (See Paragraph 90 “updating the inode information is performed to realign the pointers”). 

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.

Applicant’s arguments:
In regards to claim 1 applicant argues Sarafijanovic et al. does not disclose or suggest the “migrating the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media” and as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated October 20, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 41, Sarafijanovic et al. teaches Requests to be processed may include not only migrating data from disk to tape or recalling data from tape to disk, but may also include operations such as reconciling metadata stored on tape to make it consistent with disk file metadata, reclaiming the unusable space of a tape cartridge that contains deleted, i.e., unreferenced data by moving only the referenced data to another tape cartridge and formatting the original tape cartridge as empty, importing a tape cartridge by creating disk file index nodes (inodes) and associating those with tape data, exporting a tape cartridge or a pool of tape cartridges with previously migrated data therefrom, exporting specified disk data on newly written tape cartridges, etc.  Sarafijanovic et al. clearly teaches inodes which would have been used during migration for storing metadata and location of object data.  Therefore the rejection is maintained.

Applicant’s arguments:
In regards to claim 6 applicant argues Basham et al. does not disclose or suggest the “upon recalling the aggregation file from the high-latency storage media, splitting the aggregation file into the selected files and storing the selected files on the low-latency storage media” and as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated October 20, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 39, Basham et al. teaches this example may be beneficial because the storage buffer may for example be a low-latency storage device such as a disc drive or RAM memory. The multiple storage nodes may for instance be high-latency storage devices such as tape drives. Using the buffer may then provide in a way to efficiently temporarily store the data on a low-latency system and then periodically store it to the low-latency storage nodes. The use of the storage buffer may also be an efficient way of grouping together containers using the second parameterization value. For example all of the data stored in the storage buffer which is then subsequently written to tape may be assigned the same second parameterization value.  Basham clearly presents partitioning of objects into various containers which is equivalent to splitting.   Therefore the rejection is maintained.

Applicant’s arguments:
In regards to claim 7 applicant argues Sarafijanovic et al. does not disclose or suggest the “migrating the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media” and as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated October 20, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 90, Sarafijanovic et al. teaches upon recalling the aggregation file from the high-latency storage media, replacing, on the low-latency storage media, the single inode with the individual inodes associated with the selected files.  Sarafijanovic et al. clearly teaches inodes which would have been used during migration for storing metadata and location of object data.  Therefore the rejection is maintained.


Therefore the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180203866 is directed to DISTRIBUTED OBJECT STORAGE:   [0083] the storage for metadata as well as actual client data can be scaled independently, to allow for widely different scenarios (few big objects, small metadata and few metadata servers; numerous small objects, comparable size metadata, and numerous metadata servers). With large amounts of data in the storage system, under the approach in FIG. 12, when one adds new nodes to the storage system, terabytes of data may need to be moved, which is very cumbersome. Thus, scaling and redistribution of data becomes problematic. Using IPv6 is used to provide more finely tuned data for the system. Different policies could be applied to different prefixes. An orchestrator can manage those policies for particular prefixes. Thus, a certain quality of service, or certain hardware profile, or geographic location, could be associated with a certain prefix or sub prefix. Thus, when a client seeks the object metadata for accessing the object or writing the object, the orchestrator can apply the policy for that zone or that prefix. The whole storage system is managed by using different IPv6 prefixes and thus all of the complexity is within the network.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154